United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EDITH NOURSE ROGERS MEMORIAL
VETERANS HOSPITAL, Bedford, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Richard Venskus, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1138
Issued: July 13, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 23, 2015 appellant, through her representative, filed a timely appeal from a
February 20, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established disability from March 31 to April 3, 2014
as a result of her January 12, 2012 employment injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence with her appeal. The Board, however, has no jurisdiction to review new
evidence on appeal; see 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On January 19, 2012 appellant, then a 49-year-old recreational therapist, filed a traumatic
injury claim (Form CA-1) alleging that on January 11, 2012 she injured her lower back when she
was assaulted by a patient.3 OWCP accepted the claim for low back spasms and “hypertension, a
temporary elevation of blood pressure.” Appellant worked limited duty following her injury.
OWCP paid her compensation for intermittent time lost from work due to disability and
attending medical appointments.
On March 28, 2014 Dr. Mary Barker, an internist, evaluated appellant for hypertension.
She noted that she had changed appellant’s medication for post-traumatic stress disorder (PTSD).
In an emergency room report dated March 30, 2014, Dr. Jonathan Burstein, Boardcertified in emergency medicine, evaluated appellant after a near syncope. He stated, “While
[appellant watched] her mother get blood drawn [appellant] felt palpitations, chest pain, and as if
she were going to pass out.” Dr. Burstein indicated that appellant had been “in a stressful
situation….” He diagnosed possible acute coronary syndrome and palpitations.
In a report dated March 31, 2014, Dr. Barker noted that appellant had received treatment
in the emergency room that weekend. Appellant had experienced problems with the medication
clonidine prescribed for her PTSD. Dr. Barker related that her blood pressure was high at the
emergency room, that she did not have chest pain or shortness of breath and that “anxiety was a
big component.” She diagnosed hypertension.
On March 31, 2014 Dr. Barker advised that appellant could not work until April 3, 2014
“due to illness.” She stated, “[Appellant] was seen on March 28, [2013] by me. She had some
bradycardia. [Appellant] was prescribed clonidine for PTSD, and also this medication may help
back pain and bp [blood pressure] control.” Dr. Barker noted that appellant received treatment in
the emergency room after experiencing high blood pressure and chest pain over the weekend.
She found that appellant could resume work when her blood pressure was under control and she
was “less lethargic and dizzy.”
In a progress report dated April 3, 2014, Dr. Barker evaluated appellant for hypertension.
She diagnosed poorly controlled blood pressure.
In a note dated April 3, 2014, Dr. Barker related that appellant was “still out of work
today due to difficulty controlling her blood pressure, requiring frequent medication
adjustments.”
On April 7, 2014 appellant submitted a claim for compensation Form CA-7 for disability
from March 31 to April 3, 2014. On a time analysis form, she attributed her lost time from work
to follow up medical treatment after an emergency room visit, medical appointments, and high
blood pressure.

3

Appellant subsequently advised that her injury occurred on January 12, 2012 rather than January 11, 2012.

2

By letter dated April 21, 2014, OWCP requested that appellant submit medical evidence
supporting that she was disabled from work from March 31 through April 3, 2014. It noted that
the evidence provided a history of her almost fainting after watching a blood draw.
OWCP received on April 21, 2014 a nurse practitioner report in which noted that
appellant was being treated for PTSD. She changed appellant’s medication to clonidine.
On the March 30, 2014 emergency room form, however, appellant had signed an
acknowledgement that her visit was unrelated to workers’ compensation.
On April 30, 2014 Dr. Barker related that on March 28, 2014 appellant began taking
clonidine for her blood pressure, heart rate, PTSD, and back pain. She stated, “On March 29,
2014 [appellant] was experiencing high blood pressure and tightness in her chest, and
palpitations. She happened to be in the ER [emergency room] when a nurse noted [that she] did
not appear well, i.e., dizzy and grey in color.” Appellant received medical treatment at the
emergency room. On March 31, 2014 Dr. Barker took her off the clonidine and put her on a new
medication for dizziness and blood pressure problems. She also found that appellant was unable
to work. On April 3, 2014 Dr. Barker determined that appellant “still appeared dizzy and had an
elevated blood pressure…. I recommended that [appellant] rest and not resume working until
symptoms resolved.”
By decision dated July 11, 2014, OWCP denied appellant’s claim for disability
compensation from March 31 to April 3, 2014.
On July 30, 2014 appellant requested a review of the written record. By decision dated
February 20, 2015, an OWCP hearing representative affirmed the July 11, 2014 decision. He
found that the medical evidence of record was insufficient to show that appellant was disabled
from March 31 through April 3, 2014 as a result of her accepted employment injury.
On appeal appellant argues that she was prescribed clonidine for back pain and her blood
pressure. She reviewed the medical treatment received and alleged that she missed work due to
high blood pressure and bradycardia, both accepted conditions.
LEGAL PRECEDENT
Section 8103(a) of FECA states that the United States shall furnish to an employee who
is injured while in the performance of duty the services, appliances, and supplies prescribed or
recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of disability, or aid in lessening the amount of the
monthly compensation. The Board has recognized that OWCP has broad discretion in approving
services provided under section 8103, with the only limitation on OWCP’s authority being that
of reasonableness.4
With respect to claimed disability for medical treatment, section 8103 provides for
medical expenses, along with transportation and other expenses incidental to securing medical
4

See 5 U.S.C. § 8103; Joseph P. Hofmann, 57 ECAB 456 (2006).

3

care for injuries. However, OWCP’s obligation to pay for medical expenses and other expenses
incidental to obtaining medical care, such as loss of wages, extends only to expenses incurred for
treatment of the effects of any employment-related condition. A claimant has the burden of
proof, which includes the submission of supporting rationalized medical evidence.5
The term disability as used in FECA means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.6 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.7 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.8 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.9
ANALYSIS
OWCP accepted that appellant sustained low back spasms and “hypertension, a
temporary elevation of blood pressure” due to a January 12, 2012 work injury. Appellant
performed modified employment subsequent to her injury and lost intermittent time from work
due to disability and medical appointments.
On April 7, 2014 appellant claimed compensation for disability from March 31 to
April 3, 2014 as a result of high blood pressure, attending medical appointments, and follow-up
care after receiving treatment in the emergency room. The Board finds, however, that she has
not met her burden of proof to show that she was disabled on these dates or received medical
treatment as a result of her accepted work injury.
In an emergency room report dated March 30, 2014, Dr. Burstein related that appellant
felt like she was going to faint and experienced chest pain and palpitations watching her mother
get blood drawn. He noted that it occurred “in a stressful situation….” Dr. Burstein diagnosed
possible acute coronary syndrome and palpitations. He, however, did not address the cause of
the diagnosed conditions. Medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.10
5

See S.J., Docket No. 14-1643 (issued April 9, 2015); Carol A. Lyles, 57 ECAB 265 (2005).

6

20 C.F.R. § 10.5(f); Paul E. Thams, 56 ECAB 503 (2005).

7

Id.

8

Id.

9

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

10

S.E., Docket No. 08-2214 (issued May 6, 2009); A.D., 58 ECAB 149 (2006).

4

Further, appellant indicated in a signed March 30, 2014 emergency room form that her visit was
not related to workers’ compensation.
In a March 31, 2014 evaluation, Dr. Barker discussed appellant’s emergency room
treatment and indicated that she was having problems with clonidine, a new medication she was
taking for PTSD. She noted that appellant’s blood pressure was high at the emergency room and
attributed this in large part to anxiety. Dr. Barker diagnosed hypertension. In a letter dated
March 31, 2014, she advised that appellant was released from work until April 3, 2014 as the
result of an illness. Dr. Barker prescribed clonidine for PTSD, and determined that the
medication could also help back pain and blood pressure. She did not, however, attribute
appellant’s need for medical treatment or her disability for employment to the January 12, 2012
incident. The issue of whether a claimant’s disability is related to an accepted condition is a
medical question which must be established by a physician who, on the basis of a complete and
accurate factual and medical history, concludes that the disability is causally related to
employment factors and supports that conclusion with sound medical reasoning.11
On April 3, 2014 Dr. Barker reported that appellant was off work due to the need to
adjust her medication in order to control her high blood pressure. Again, however, she did not
attribute appellant’s need for medical treatment on that date or her disability from employment to
the accepted work injury, and thus her report is insufficient to form the basis for the payment of
compensation.12
In a report dated April 30, 2014, Dr. Barker related that appellant began taking clonidine
for PTSD, back pain, heart rate, and blood pressure on March 28, 2014. Appellant experienced
chest pains and palpitations on March 29, 2014, and received treatment in the emergency room.
Dr. Barker advised that on March 31, 2014 she changed appellant’s medication from clonidine
and found that she should remain off work. On April 3, 2014 she again recommended that
appellant remain off work as she was still dizzy. Dr. Barker did not, however, attribute any
condition, disability, or need for treatment to the January 12, 2012 employment injury, and thus
her opinion is of little probative value.13
As noted above, employee must establish through reasoned, competent medical evidence
that the disability from work resulted from the employment injury.14 There is no such evidence
in the case record. Appellant did not provide any medical evidence explaining why she required
medical treatment or was disabled from work for the period March 31 to April 3, 2014 as a result
of her accepted employment conditions. She has thus failed to establish her claim for wage-loss
compensation due to either disability from employment or time lost for obtaining medical
treatment.

11

See Sandra D. Pruitt, 57 ECAB 126 (2005); Howard A. Williams, 45 ECAB 853 (1994).

12

Under FECA, to establish disability, an employee’s injury must be shown to be causally related to an accepted
injury or accepted facts of her federal employment. See J.F., 59 ECAB 331 (2008).
13

See P.D., Docket No. 11-545 (issued October 21, 2011).

14

See R.A., Docket No. 14-210 (issued April 22, 2014); Donald E. Ewals, 51 ECAB 428 (2000).

5

On appeal appellant contends that she took clonidine for back pain and her blood
pressure. She alleges that she missed work due to her accepted conditions of high blood pressure
and bradycardia. OWCP has not accepted appellant’s claim for bradycardia under this file
number nor has it accepted the underlying preexisting conditions or hypertension. Further, as
discussed, appellant has the burden to establish that she was disabled due to her employment
injury through the submission of probative medical evidence addressing causal relationship.15
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she was disabled from March 31
to April 3, 2014 causally related to her January 12, 2012 employment injury.
ORDER
IT IS HEREBY ORDERED THAT February 20, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 13, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

See Mary A. Ceglia, 55 ECAB 626 (2004); Gloria J. McPherson, 51 ECAB 441 (2000).

6

